Citation Nr: 1503729	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disability. 


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

A review of the claims file shows that there are outstanding private treatment records pertinent to the appeal that have not obtained.  See VA Form 9 dated September 2012; see also 38 C.F.R. § 3.159(c)(2).  Updated VA treatment records should also be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since April 2011.

2.  With any necessary assistance from the Veteran, obtain:

(a) the MRI results referenced in his September 2012 VA Form 9;
(b) all records from Green Oaks Physical Therapy, C.V.W., P.T., as referenced on his September 2012 VA Form 9; and
(c) any other outstanding records of private treatment.

3.  If and only if the action in items 1 and 2 above yields new records demonstrating the presence of a current left shoulder disability, the Veteran's claims folder should be forwarded to a VA examiner for a medical nexus opinion. The examiner must review the claims folder and note that review in the report of examination. 

The examiner should express an opinion regarding whether any diagnosed left shoulder disability is at least as likely as not (a 50% or greater probability) causally 
related service, to include treatment for chronic left shoulder pain therein.  If left shoulder arthritis is present, the examiner should also opine as to whether it is at least as likely as not that such arthritis manifested to a compensable degree within a year of separation from service, or by February 2011.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b)(2014).

